Citation Nr: 0808260	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-40 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for right knee instability.

2.  Entitlement to a disability evaluation greater than 10 
percent for degenerative joint disease of the right knee.

3.  Entitlement to a disability evaluation greater than 10 
percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two determinations by the Department 
of Veterans Affairs Regional Office in Los Angeles, 
California, issued in January 2003 and September 2004.  

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In the veteran's VA Form 9 Appeal to the Board, received at 
the RO in November 2004, the veteran stated that he wished to 
be scheduled for a personal hearing at the RO before a 
traveling section of the Board.  The RO informed the veteran 
that many months could pass before such a hearing may take 
place, as the Travel Board only visits Los Angeles twice each 
year.  

In a letter received at the RO in December 2004, the veteran 
opted instead to be scheduled for a live satellite 
videoconference hearing at the RO before the Board.  To date, 
the veteran's request for a videoconference hearing remains 
open and unfulfilled.  It has not been withdrawn.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing at the Los Angeles 
RO before the Board, as requested, in the 
order that the request was received.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


